COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 EX PARTE: JESUS ARANDA LUJAN,                                    No. 08-13-00298-CR
                                                  '
                              Appellant.                            Appeal from the
                                                  '
                                                                   83rd District Court
                                                  '
                                                                of Pecos County, Texas
                                                  '

                                                  '                    (TC# 2936)


                                            ORDER

        The Texas Rules of Appellate Procedure require the trial court to enter a certification of the
defendant=s right of appeal in every case in which it enters a judgment of guilt or other
appealable order. TEX. R. APP. P. 25.2(a)(2). The certification must include a notice that the
defendant has been informed of his rights concerning an appeal, as well as any right to file a pro se
petition for discretionary review. TEX. R. APP. P. 25.2(d). The certification must be signed by
the defendant and a copy must be given to him. TEX. R. APP. P. 25.2(d).

        The clerk=s record in this cause contains the trial court=s certification pursuant to
TEX.R.APP.P. 25.2(a)(2), but the certification is defective because it has not been signed by the
defendant or defendant’s counsel. Accordingly, we direct the trial court to remedy the defect in
the certification by preparing and filing a ATrial Court=s Certification of Defendant=s Right of
Appeal@ which includes the defendant=s, counsel=s, and judge=s signatures. TEX. R. APP. P.
25.2(d). All of the provisions of 25.2(d) should be complied with including the requirement that
the defendant be informed of his rights concerning an appeal, as well as any right to file a pro se
petition for discretionary review.

       The trial court is further ordered to forward the certification to the District Clerk of Pecos
County, Texas and the same shall be included in a Supplemental Clerk=s Record and filed with this
Court on or before December 27, 2013.

       IT IS SO ORDERED this 27th day of November, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.